Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 22 March 2022 has been entered. Claims 1-8, 10-11, 13, 15-17, 20-23, and 25 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 22 November 2021.
Drawing Objections
The drawings are objected to because certain claimed features are only shown relative to a schematic representation of the claimed shaving razor (see Fig. 8), and the features should also be shown in actual view of the shaving razor (such as in Fig. 9). The ‘major faces’ as described in claims 23 and 25 should be indicated in a view such as in Fig. 9, rather than only in Fig. 8. This is important in order to establish the broadest reasonable interpretation of a ‘major face’. Currently in the drawings, it is unclear what the exact bounds of the major faces are, since the major faces are only shown in the simplified representation of Fig. 8. Additionally, the first and second longitudinal edges of the distal and proximal faces as recited in claim 23 should be indicated with reference characters in the drawings in a figure such as Fig. 9 (i.e., not just in the schematic representation of Fig. 8). Finally, the first and second outer diverging surfaces as recited in claim 23 should be indicated in the drawings with reference characters. The drawings should make clear the boundaries for each claimed face of the pivoting head, including the distal face, the proximal face, the first major face, the second major face, the first outer diverging surface, and the second outer diverging surface.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Objections
Dependent claims 2-6, 8, 10-11, 15-17, 20-23, and 25 are objected to because of the following informalities:  each of these dependent claims has a preamble that begins, “The handle”. Following the amendments to independent claims 1, 7, and 13 to each recite, “A shaving razor”, the preambles of each dependent claim should be updated accordingly. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 25 are indefinite because the metes and bounds of what constitutes a ‘face’ is unclear. In particular, this issue of indefiniteness arises due to the requirement in claim 23 that the major faces are ‘connected to’ longitudinal edges of the distal and proximal faces and the requirement in claim 25 that the major faces are ‘both connected to’ the distal and proximal faces, when these limitations are interpreted in view of the present specification. For example, it is unclear whether two surfaces joined at a corner can be considered as a single ‘face’. Conventionally, one of ordinary skill in the art would consider two surfaces joined at a corner as being two distinct faces, with the corner being a boundary between different surface. For example, a cube is widely considered as including six faces. In a conventional interpretation of a ‘face’, it would be improper to consider a cube as including fewer than six faces (e.g., it would be improper to consider two perpendicular surfaces of a cube as being a single ‘face’). However, interpreting claims 23 and 25 in view of the present specification suggests that a ‘face’ may be intended to include multiple surfaces extending in different directions, in different planes, and including different curvatures, where a face is permitted to include differently oriented surfaces joined at a corner. Consider the annotated Fig. 9 below:

    PNG
    media_image1.png
    402
    904
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0306777 A1 to Georgakis et al. in view of EP 0 885 697 A1 to Warner-Lambert Company (hereinafter “W-L”) and CA 2,267,729 to Follo et al.
Regarding claim 1, Georgakis discloses a shaving razor (see Fig. 1a) comprising:
a handle 20 and 40; and

wherein the handle 20 and 40 comprises:
a first flat arm 21 (a left arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a first distal end (having bearing 22 or having a pin as described at paragraph 59) and a first proximal end (a lower end opposite the bearing 22 relative to Fig. 2b); 
a second flat arm 21 (a right arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a second distal end (having bearing 22 or having a pin as described at paragraph 59) and a second proximal end (a lower end opposite the bearing 22 relative to Fig. 2b); and 
the first and second distal ends being in spaced relationship (see Fig. 2b) and having pivotally coupled therebetween a pivoting head 40 (see Fig. 1b and paragraph 59; consistent with the present disclosure, the pivoting head can be considered as a part of the handle), wherein the pivoting head 40 is configured to receive the blade cartridge unit 60 (see Figs. 1a and 3a), 
wherein the pivoting head 40 comprises a first external width at a distal face and a second external width at a proximal face opposite the distal face (see the annotated portion of Fig. 3a below, where distal face faces generally out of the page and the proximal face faces generally into the page; the first external width is the width in the up-down direction relative to Fig. 3a of the distal face, which distal face excludes the curvature toward the planar face at the bottom of the distal face; the second external width is also the width of the proximal face in the up-down direction relative to Fig. 3a), wherein the second external width is greater than the first external [in another, alternative interpretation, the first external width and the second external width can be measured parallel to the cutting blades of the cartridge unit relative to Fig. 3a, in which case the first width is a small fraction of the second external width since the first external width only extends across a small portion of the entire width of the pivoting head 40 whereas the second external width extends across the entire width of the pivoting head 40] 
wherein the blade cartridge unit 60 comprises a cutting surface (a surface having blades 63 as can be seen in Fig. 1a), and 
wherein the distal face of the pivoting head 40 defines a skin interfacing surface that is adjacent to the cutting surface of the blade cartridge unit 60 when the blade cartridge unit 60 is received by the pivoting head 40 (see Fig. 1a and paragraph 61).  

    PNG
    media_image2.png
    624
    1137
    media_image2.png
    Greyscale

claim 3, Georgakis discloses that the first and second arms 21 define a first arm plane and a second arm plane (the planes are the same and are shown to the best of the examiner’s ability in the figure below; the planes are defined by distal surfaces of bearings 22), and wherein the first arm plane is co-planar with the second arm plane (the planes are identical, and are thus co-planar). Additionally, see the modification of Georgakis below.

    PNG
    media_image3.png
    720
    1020
    media_image3.png
    Greyscale

Regarding claim 6, Georgakis discloses that the skin interfacing surface comprises an elastomeric material (see paragraph 61), and wherein the skin interfacing surface has a planar surface (the planar surface being defined by the ‘distal face’ as shown in the annotated Fig. 3a above) and is configured to present the planar surface to a skin surface proximate the blade cartridge unit 60 during a shaving stroke (see Fig. 1a and paragraph 61).  
claim 23, Georgakis discloses that the pivoting head 40 further comprises a first major face and a second major face opposite the first major face (see the annotated Fig. below, where the first major faces extends from a bottom end of the distal face to a bottom end of the proximal face, and where the second major face extends from a top end of the distal face to a top end of the proximal face; note that consistent with the present disclosure a ‘face’ need not be linear or consistently curved; instead, a ‘face’ can be multi-planar and/or include multiple curves – consider the complex curvatures of the major faces shown in Fig. 9 of the drawings of the present application, where the faces correspond to faces ‘36’ in Fig. 8, which when applied to the actual configuration of the faces in Fig. 9 results in non-planar, multiply curved major faces), wherein the first major face comprises a first height (measured in the indicated ‘height direction’; the ‘first height’ being a height at the very bottom of the first major face relative to Fig. 3a) and extends between and is connected to a first longitudinal edge of the distal face and a first longitudinal edge of the proximal face (see the annotated Fig. below, where the first longitudinal edges are bottom edges of the distal and proximal faces; again, note that consistent with the present disclosure a ‘major face’ can include curvatures) and wherein the second major face comprises a second height (measured in the indicated ‘height direction’) and extends between and is connected to a second longitudinal edge of the distal face and a second longitudinal edge of the proximal face (see the annotated Fig. below, where the second longitudinal edges are top edges of the distal and proximal faces), and wherein at least a portion of the first major face defines a first outer diverging surface extending along the first height (see the annotated Fig. below, the ‘first outer diverging surface’ being a curved portion of the first major face at its end adjacent the proximal face; this surface is ‘outer’ relative to the pivoting head and ‘diverges’ relative to the proximal face), wherein at least a portion of the second major face defines a second outer diverging surface extending along the second height (the annotated Fig. below; the ‘second  outer diverging surface’ being a surface at the end of the second major face in the length direction, which surface diverges from the linear middle portion 

    PNG
    media_image4.png
    626
    1032
    media_image4.png
    Greyscale

Regarding claim 25, Georgakis discloses that the first and second distal ends of the first and second flat arms 21 define a pivot axis (in Fig. 2A the axis passes between the bearings 22; see paragraph 59), wherein the distal face comprises a first length extending parallel to the pivot axis (relative to the annotated Fig. above in the rejection of claim 1, the ‘first length’ is perpendicular to the ‘first external width’ and extends generally in a left-right direction – i.e., the ‘first length’ is parallel to the blades of the cartridge unit 60), and wherein the pivoting head 40 has a first major face and a 
Georgakis fails to disclose: a main body with a first protuberance and a second protuberance on the main body; the first proximal end of the first flat arm defining a first arm opening, the first proximal end being coupled to the first protuberance on the main body, wherein the first protuberance is fixed with respect to the main body, and wherein the first protuberance is operatively engaged with the first arm opening; the second proximal end defining a second arm opening, the second proximal end being coupled to the second protuberance on the main body, wherein the second protuberance is fixed with respect to the main body, and wherein the second protuberance is operatively engaged with the second arm opening; and that the handle weighs greater than 60 grams, all as required by claim 1.
First regarding features related to the main body and arms, W-L teaches a handle (see Fig. 1) having a main body 90 (this body 90 is properly considered a ‘main’ body due to the important function performed by the body 90 of permitting movement of the arms 10a and 10b – the body is the ‘main’ body for supporting the arms and for permitting movement of the arms, whereas other bodies in the the largest sized body in the handle, and the examiner suggests the Applicant add language explicitly directed to the size of the body if the Applicant intends ‘main’ to be a size limitation of the body; still further, the broadest reasonable interpretation of ‘main’ can be considered as merely a name of the body, just as the Applicant uses the term ‘secondary’ in claim 7 as merely a name of a body). The main body 90 has first and second protuberances 93 (see Fig. 2A). The handle also includes a first flat arm 10a having a first proximal end (a lower end relative to Fig. 3, with the figure oriented with reference characters upright) defining a first arm opening (receiving protuberance 93; see Fig. 3), the first proximal end being coupled to the first protuberance 93 on the main body 90 (see Fig. 3), wherein the first protuberance 93 is fixed with respect to the main body 90 (see Fig. 2A), and wherein the first protuberance 93 is operatively engaged with the first arm opening (see Fig. 3). The handle also includes second flat arm 10b having a second proximal end (a lower end relative to Fig. 3) defining a second arm opening (receiving protuberance 93; see Fig. 3), the second proximal end being coupled to the second protuberance 93 on the main body 90 (see Fig. 3), wherein the second protuberance 93 is fixed with respect to the main body 90 (see Fig. 2A), and wherein the second protuberance 93 is operatively engaged with the second arm opening (see Fig. 3). Additionally, arm planes defined by the respective arms 10a and 10b are co-planar as can be seen in Fig. 1 and Fig. 3. W-L teaches that optimum shaving closeness and comfort are highly dependent on the angle at which the skin engaging elements contact the skin surface being shaved (see col. 1, lines 7-10), and W-L teaches that the configuration of its main body and its first and second arms is advantageous because this configuration permits both swiveling and pivoting of the razor head (see the Abstract). As a result, W-L teaches that the configuration of its main body and first and second arms provides improve blade-to-skin contact independent of a user’s wrist movement (see col. 2, lines 9-11).

Second regarding the handle weight, Follo teaches providing a handle (relative to Fig. 1, the handle includes elements 10, 15, and 16) with a weight of greater than 60 grams (see page 3, lines 26-28; note that since the weight 10 itself can have a weight of 60 grams, the handle including the weight 10 and also include elements 15 and 16 has a weight of greater than 60 grams). Follo teaches that the weight of the handle may vary as desired in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave (see page 3, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a weight of greater than 60 grams in view of the teachings of Follo in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 1 above, and further in view of Follo and US Pat. No. 7,877,879 B2 to Nakasuka.
Georgakis as modified, fails to disclose: that the first and second arms comprise metal and the handle weighs between greater than 60 grams and 100 grams as recited in claim 2. (In regards to the weight limitation, no upper limit on the weight is discussed above.)
First regarding the weight of the handle, Follo teaches that the weight of a handle of a razor can be varied as desired in order to provide the proper balance and “feel” to the razor handle so that the razor provide a comfortable shave (see page 3, lines 24-26). Because Follo teaches providing a handle too heavy of a handle will result in increased fatigue for a user, such that there is some upper weight limit to the desired weight of the handle. Thus, there are factors favoring increasing the weight of a handle, but not making the weight too great.
Second regarding the material of the arms, Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 1 above, and further in view of US Pat. No. 7,877,879 B2 to Nakasuka.
Regarding claim 4, Georgakis, as modified, (which includes the arms 10a and 10b of W-L as explained above) discloses that the first arm 10a comprises a first pin member 12 at the first distal end (see also W-L at Fig. 1) and the second arm 10b comprises a second pin member 12 at the second distal end (see W-L at Fig. 1), and wherein the first pin member 12 operatively engages a first receiving opening in the pivoting head and the second pin member  12 operatively engages a second receiving opening in the pivoting head (see paragraph 59 of Georgakis and W-L at col. 3, lines 7-9 – both references teach the pins engaging recesses).
Georgakis, as modified, fails to disclose that the pin members are cylindrical and are welded at or to the distal ends as required by claim 4.
Nakasuka teaches arms 3 having cylindrical pins 14 at their respective distal ends (see Fig. 2b and 2c), where the arms 3 are made out of metal (see col. 2, line 55). 
First in regards to the pin shape, Georgakis, as modified, differs from the claimed invention due to teaching arms having rectangular cross-sectioned pins (see W-L at Fig. 2A) rather than cylindrical pins as required by claim 4. Nakasuka, however, teaches arms having cylindrical pins (see Fig. 2b). It would have been obvious to one of ordinary skill in the art to provide the pins of Georgakis, as modified, with a cylindrical shape as taught by Nakasuka in order to enhance the pivoting action of the pivoting head. Since the pins define structures about which the head of the razor pivots, a cylindrical shape is preferable over a rectangular cross-sectioned shape to enhance the pivoting action – due to a lack of  In re Dailey et al., 149 USPQ 47. Indeed, Georgakis explicitly teaches that other pivoting means can be provided (see Georgakis at paragraph 59), which is evidence that the results of providing cylindrical pins for pivoting of the pivoting head instead of rectangular pins for pivoting of the pivoting head is within the level of one of ordinary skill in the art, and no unexpected result occurs since the same pivoting action is retained. 
Second, Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal (noting that ‘welding’ is a method of production recitation).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, inclusive of the pins and the plates, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms. In regards to the pin members being ‘welded’ at the distal ends as required by claim 4, the patentability of a product does not depend on its method of production. The handle of Georgakis, as modified, is the same as that as claimed in claim 4 because each requires the pin members to be joined to the distal ends of the arms. Therefore, the .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 1 above, and further in view of US Pat. No. 7,877,879 B2 to Nakasuka.
Georgakis as modified, fails to disclose: that the first and second arms each comprise a material selected from the group consisting of metal, plastic, and composite as required by claim 5.
Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength .
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0306777 A1 to Georgakis et al. in view of EP 0 885 697 A1 to Warner-Lambert Company (hereinafter “W-L”) and CA 2,267,729 to Follo et al.
Regarding claim 7, Georgakis discloses a shaving razor (see Fig. 1a) comprising:
a handle 20 and 40; and
a blade cartridge unit 60 releasably attached to the handle 20 and 40 (see Fig. 3a and paragraph 63, which describes ejecting the cartridge unit 60); 
wherein the handle 20 and 40 comprises:
a main body (relative to Fig. 2a, the main body is the lower portion of element 20 excluding the arms 21); 
a first flat arm 21 (a left arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a first distal end (having bearing 22 or having a pin as described at paragraph 59) and a first proximal end (a lower end joined to the main body ), the first proximal end being coupled to the main body (see Fig. 2b); 
a second flat arm 21 (a right arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a second distal end (having bearing 22 or having a pin as described at paragraph 59) and a second proximal end (an end joining the main body 20 relative to Fig. 2b), the second proximal end being coupled to the main body 
the first and second distal ends being in opposed relationship (see Fig. 2b) and having pivotally coupled therebetween a pivoting head 40 (see Fig. 1b and paragraph 59), wherein the pivoting head 40 is configured to receive the blade cartridge unit 60 (see Figs. 1a and 3a), 
wherein the pivoting head 40 has a first external width at a distal face and a second external width at a proximal face opposite the distal face (see the annotated portion of Fig. 3a above, where distal face faces generally out of the page and the proximal face faces generally into the page; the first external width is the width in the up-down direction relative to Fig. 3a of the distal face, which distal face excludes the curvature toward the planar face at the bottom of the distal face; the second external width is also the width of the proximal face in the up-down direction relative to Fig. 3a), wherein the second external width is greater than the first external width (this feature is evident from Fig. 3a, where the second external width is greater than the first external width because a front of the pivoting head 40 includes more curvature than the rear of the pivoting head 40, which curvature is excluded from the distal face as explained above), [in another, alternative interpretation, the first external width and the second external width can be measured parallel to the cutting blades of the cartridge unit relative to Fig. 3a, in which case the first width is a small fraction of the second external width since the first external width only extends across a small portion of the entire width of the pivoting head 40 whereas the second external width extends across the entire width of the pivoting head 40] 
wherein the blade cartridge unit 60 comprises a cutting surface (a surface having blades 63 as can be seen in Fig. 1a), and 
wherein the distal face of the pivoting head 40 defines a skin interfacing surface that is adjacent to the cutting surface of the blade cartridge unit 60 during a shaving stroke (see Fig. 1a and paragraph 61, where the configuration of Fig. 1a is usable for a shaving stroke).
claim 10, Georgakis discloses that the first arm 21 defines a first arm plane and the second arm 21 defines a second arm plane (the planes are the same and are shown to the best of the examiner’s ability in the figure provided above in relation to claim 3; the planes are defined by distal surfaces of bearings 22), and wherein the first arm plane is co-planar with the second arm plane (the planes are identical, and are thus co-planar). Additionally, see the modification of Georgakis below.
Georgakis fails to disclose: that the main body comprises a main frame and a secondary frame overlying the main frame; the first proximal end of the first flat arm defines a first arm opening, the first proximal end being coupled to a first protuberance formed on the main frame, the first protuberance operatively engaged with the first arm opening, that the second proximal end of the second flat arm defines a second arm opening, the second proximal end being coupled to a second protuberance formed on the main frame, the second protuberance operatively engaged with the second arm opening, and wherein the handle weighs greater than 60 grams as recited in claim 7.
First, W-L teaches a handle (see Fig. 1) having a main body (the main body shown in solid lines in Fig. 1, with the main body excluding the arms 10a and 10b), the main body comprising a main frame 90 and a secondary frame 70 overlying the main frame 90 (see Figs. 1 and 3; the frame 90 is properly considered a ‘main’ frame due to the important function performed by the frame 90 of permitting movement of the arms 10a and 10b – the frame is the ‘main’ frame for supporting the arms and for permitting movement of the arms, whereas other frames in the main body perform subservient functions of supporting the ‘main’ frame 90; the term ‘main’ need not be limited to only the largest sized frame in the body, and the examiner suggests the Applicant add language explicitly directed to the size of the frame if the Applicant intends ‘main’ to be a size limitation of the frame; still further, the broadest reasonable interpretation of ‘main’ can be considered as merely a name of the frame, just as the Applicant uses the term ‘secondary’ as merely a name of a frame; the secondary frame 70 ‘overlies’ the main frame 90 at least in the orientation of the razor shown in Fig. 1). The handle also includes a 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a main body having main and secondary frames, where the main frame includes protuberances, and to provide first and second flat arms coupled to the protuberances formed on the main frame such that the arms permit pivoting and swiveling as disclosed by W-L. This modification is advantageous because it allows the pivoting head and razor cartridge of Georgakis to both pivot and swivel, which in turns provides improved blade-to-skin contact independent of a user’s wrist movement, which in turn provides improved shaving closeness and comfort.  
Second regarding the handle weight, Follo teaches providing a handle (relative to Fig. 1, the handle includes elements 10, 15, and 16) with a weight of greater than 60 grams (see page 3, lines 26-
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a weight of greater than 60 grams in view of the teachings of Follo in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 7 above, and further in view of Follo and US Pat. No. 7,877,879 B2 to Nakasuka.
Georgakis as modified, fails to disclose: that the first and second arms comprise metal and the handle weighs between greater than 60 grams and 100 grams as recited in claim 8. (In regards to the weight limitation, no upper limit on the weight is discussed above.)
First regarding the weight of the handle, Follo teaches that the weight of a handle of a razor can be varied as desired in order to provide the proper balance and “feel” to the razor handle so that the razor provide a comfortable shave (see page 3, lines 24-26). Because Follo teaches providing a handle with a particular weight in order to provide the proper balance and “feel” to the razor handle, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a weight for the handle of Georgakis, as modified, to be between greater than 60 grams and 100 grams because discovering an optimum handle weight would have been a mere design consideration based on achieving a desired balance and “feel” of the handle.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), particularly in view of the teachings of Follo that the weight of the handle should be increased to achieve the desired balance and “feel”.  It has been held that discovering an optimum value of a result effective variable involves only too heavy of a handle will result in increased fatigue for a user, such that there is some upper weight limit to the desired weight of the handle. Thus, there are factors favoring increasing the weight of a handle, but not making the weight too great.
Second regarding the material of the arms, Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 7 above, and further in view of US Pat. No. 7,877,879 B2 to Nakasuka.
Regarding claim 11, Georgakis, as modified, (which includes the arms 10a and 10b of W-L as explained above) discloses that the first arm 10a comprises a first pin member 12 at the first distal end 
Georgakis, as modified, fails to disclose that the pin members are cylindrical and are welded at or to the distal ends as required by claim 11.
Nakasuka teaches arms 3 having cylindrical pins 14 at their respective distal ends (see Fig. 2b and 2c), where the arms 3 are made out of metal (see col. 2, line 55). 
First in regards to the pin shape, Georgakis, as modified, differs from the claimed invention due to teaching arms having rectangular cross-sectioned pins (see W-L at Fig. 2A) rather than cylindrical pins as required by claim 4. Nakasuka, however, teaches arms having cylindrical pins (see Fig. 2b). It would have been obvious to one of ordinary skill in the art to provide the pins of Georgakis, as modified, with a cylindrical shape as taught by Nakasuka in order to enhance the pivoting action of the pivoting head. Since the pins define structures about which the head of the razor pivots, a cylindrical shape is preferable over a rectangular cross-sectioned shape to enhance the pivoting action – due to a lack of sharp edges, the head will pivot more smoothly on cylindrical pins compared to rectangular pins. Moreover, it would have been an obvious matter of design choice to make the shape of the pins of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Indeed, Georgakis explicitly teaches that other pivoting means can be provided (see Georgakis at paragraph 59), which is evidence that the results of providing cylindrical pins for pivoting of the pivoting head instead of rectangular pins for pivoting of the pivoting head is within the level of one of ordinary skill in the art, and no unexpected result occurs since the same pivoting action is retained. 
In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms. In regards to the pin members being ‘welded’ at the distal ends as required by claim 11, the patentability of a product does not depend on its method of production. The handle of Georgakis, as modified, is the same as that as claimed in claim 4 because each requires the pin members to be joined to the distal ends of the arms. Therefore, the structure of Georgakis, as modified, is the same as that as claimed even if a different process is used for attaching the pin members at the distal ends of the arms. Alternatively, it would have been obvious to one of ordinary skill in the art to join the pin members of Georgakis, as modified, at the distal ends of the arms via a welding process since welding is an old and well known process of connecting two metal components to one another. Georgakis, as modified, already teaches metal arms including pin members at their distal ends, and thus one of ordinary skill in the art is free to select from any of various well known manufacturing methods including welding in order to achieve this structure.
Claims 13, 15, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0306777 A1 to Georgakis et al. in view of EP 0 885 697 A1 to Warner-Lambert Company (hereinafter “W-L”), CA 2,267,729 to Follo et al., and US Pat. No. 7,877,879 B2 to Nakasuka.
Regarding claim 13, Georgakis discloses a shaving razor (see Fig. 1a) comprising:
a handle 20 and 40; and
a blade cartridge unit 60 releasably attached to the handle 20 and 40 (see Fig. 3a and paragraph 63, which describes ejecting the cartridge unit 60); 
wherein the handle 20 and 40 comprises:
a main body (relative to Fig. 2a, the main body is the lower portion of element 20 excluding the arms 21); 
a flat first arm 21 (a left arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a first distal end (having bearing 22 or having a pin as described at paragraph 59) and a first proximal end (a lower end joined to the main body), the first proximal end being coupled to the main body (see Fig. 2b); 
a flat second arm 21 (a right arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a second distal end (having bearing 22 or having a pin as described at paragraph 59) and a second proximal end (an end joining the main body 20 relative to Fig. 2b), the second proximal end being coupled to the main body (see Fig. 2b); and 
the first and second distal ends being in opposed relationship (see Fig. 2b) and having pivotally coupled therebetween a pivoting head 40 (see Fig. 1b and paragraph 59), wherein the first and second distal ends define a pivot axis (see Fig. 2b and paragraph 59; the pivot axis extends 
wherein the pivoting head 40 has a first external width at a distal face and a second external width at a proximal face opposite the distal face (see the annotated portion of Fig. 3a above, where distal face faces generally out of the page and the proximal face faces generally into the page; the first external width is the width in the up-down direction relative to Fig. 3a of the distal face, which distal face excludes the curvature toward the planar face at the bottom of the distal face; the second external width is also the width of the proximal face in the up-down direction relative to Fig. 3a), wherein the second external width is greater than the first external width (this feature is evident from Fig. 3a, where the second external width is greater than the first external width because a front of the pivoting head 40 includes more curvature than the rear of the pivoting head 40, which curvature is excluded from the distal face as explained above), [in another, alternative interpretation, the first external width and the second external width can be measured parallel to the cutting blades of the cartridge unit relative to Fig. 3a, in which case the first width is a small fraction of the second external width since the first external width only extends across a small portion of the entire width of the pivoting head 40 whereas the second external width extends across the entire width of the pivoting head 40] 
wherein the blade cartridge unit 60 comprises a cutting surface (a surface having blades 63 as can be seen in Fig. 1a), and 
wherein the distal face of the pivoting head 40 defines a skin interfacing surface that is adjacent to the cutting surface of the blade cartridge unit 60 during a shaving stroke (see Fig. 1a and paragraph 61, where the configuration of Fig. 1a is usable for a shaving stroke).
Regarding claim 15, Georgakis discloses that the first arm 21 defines a first arm plane and the second arm 21 defines a second arm plane (the planes are the same and are shown to the best of the 
Regarding claim 20, Georgakis discloses that the skin interfacing surface comprises an elastomeric material (see paragraph 61), and wherein the skin interfacing surface has a planar surface (see the planar surface defined by the distal face in one of the annotated Figs. above) and is configured to present the planar surface to a skin surface proximate the blade cartridge unit 60 during the shaving stroke (see Fig. 1a).  
Regarding claim 21, Georgakis discloses that the planar surface of the skin interfacing surface is configured to be offset from the cutting surface of the blade cartridge unit 60 during the shaving stroke (see Fig. 1a).  
Regarding claim 22, Georgakis discloses that the planar surface of the skin interfacing surface is configured to be coplanar with the cutting surface of the blade cartridge unit 60 during the shaving stroke (see Figs. 1a and 3c and paragraph 61).  
Georgakis fails to disclose: that the main body comprises a main frame and a secondary frame overlying the main frame; that the first arm is a discrete and metal first arm, the first proximal end of the first flat arm defines a first arm opening, the first proximal end being coupled to a first protuberance formed on the main frame, the first protuberance operatively engaged with the first arm opening; that the second arm is a discrete and metal second arm, that the second proximal end of the second flat arm defines a second arm opening, the second proximal end being coupled to a second protuberance formed on the main frame, the second protuberance operatively engaged with the second arm opening; and wherein the handle weighs greater than 60 grams as recited in claim 13.
First, W-L teaches a handle (see Fig. 1) having a main body (the main body shown in solid lines in Fig. 1, with the main body excluding the arms 10a and 10b), the main body comprising a main frame 90 the largest sized frame in the body, and the examiner suggests the Applicant add language explicitly directed to the size of the frame if the Applicant intends ‘main’ to be a size limitation of the frame; still further, the broadest reasonable interpretation of ‘main’ can be considered as merely a name of the frame, just as the Applicant uses the term ‘secondary’ as merely a name of a frame; the secondary frame 70 ‘overlies’ the main frame 90 at least in the orientation of the razor shown in Fig. 1). The handle also includes a flat, discrete first arm 10a (see Fig. 2B) having a first proximal end (a lower end relative to Fig. 3, with the figure oriented with reference characters upright) defining a first arm opening (receiving protuberance 93; see Fig. 3), the first proximal end being coupled to a first protuberance 93 formed on the main frame 90 (see Fig. 3), the first protuberance 93 operatively engaged with the first arm opening (see Fig. 3), and the handle includes a flat, discrete second arm 10b having a second proximal end (a lower end relative to Fig. 3) defining a second arm opening (receiving protuberance 93; see Fig. 3), the second proximal end being coupled to a second protuberance 93 formed on the main frame 90 (see Fig. 3), the second protuberance operatively engaged with the second arm opening (see Fig. 3). Additionally, arm planes defined by the respective arms 10a and 10b are co-planar as can be seen in Fig. 1 and Fig. 3. W-L teaches that optimum shaving closeness and comfort are highly dependent on the angle at which the skin engaging elements contact the skin surface being shaved (see col. 1, lines 7-10), and W-L teaches that the configuration of its main body and its first and second arms is advantageous because this configuration permits both swiveling and pivoting of the razor head (see the Abstract). As a result, W-L 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a main body having main and secondary frames, where the main frame includes protuberances, and to provide first and second flat arms coupled to the protuberances formed on the main frame such that the arms permit pivoting and swiveling as disclosed by W-L. This modification is advantageous because it allows the pivoting head and razor cartridge of Georgakis to both pivot and swivel, which in turns provides improved blade-to-skin contact independent of a user’s wrist movement, which in turn provides improved shaving closeness and comfort.  
Second regarding the handle weight, Follo teaches providing a handle (relative to Fig. 1, the handle includes elements 10, 15, and 16) with a weight of greater than 60 grams (see page 3, lines 26-28; note that since the weight 10 itself can have a weight of 60 grams, the handle including the weight 10 and also include elements 15 and 16 has a weight of greater than 60 grams). Follo teaches that the weight of the handle may vary as desired in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave (see page 3, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a weight of greater than 60 grams in view of the teachings of Follo in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave. 
Still, Georgakis, as modified, is silent regarding the material(s) that form the arms. As a result, Georgakis, as modified, fails to disclose that the first and second arms are metal as required by claim 13.
Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L, Follo, and Nakasuka as applied to claim 13 above, and further in view of Nakasuka.
Regarding claim 16, Georgakis, as modified, (which includes the arms 10a and 10b of W-L as explained above, where the arms are metal) discloses that the first arm 10a comprises a first pin member 12 welded at the first distal end (see also W-L at Fig. 1; regarding ‘welded’, this recitation is a method of production recitation, and the patentability of a product does not depend on its method of production; the handle of Georgakis, as modified, is the same as that as claimed because each requires the pin members to be joined to the distal ends of the arms such that the structure of Georgakis, as modified, is the same as that as claimed due to having metal pin members joined to metal arms even if a different process is used for attaching the pin members at the distal ends of the arms; alternatively, see the discussion of ‘welded’ in the modifications below) and the second arm 10b comprises a second pin member 12 welded to the second distal end (see W-L at Fig. 1; see the note above regarding ‘welded’), and wherein the first pin member has a first pin axis and the second pin member has a second pin axis (see Fig. 1 of W-L, where the first and second axes are perpendicular to the axis L passing through the 
Regarding claim 17, Georgakis, as modified, (which includes the arms 10a and 10b of W-L as explained above, where the arms are metal) discloses that the first arm 10a comprises a first pin member 12 welded at the first distal end (see also W-L at Fig. 1; see the note in the discussion of claim 16 regarding ‘welded’) and the second arm 10b comprises a second pin member 12 welded to the second distal end (see W-L at Fig. 1; see the note in the discussion of claim 16 regarding ‘welded’), and wherein the first pin member 12 operatively engages a first receiving opening in the pivoting head and the second pin member  12 operatively engages a second receiving opening in the pivoting head (see paragraph 59 of Georgakis and W-L at col. 3, lines 7-9 – both references teach the pins engaging recesses).
Georgakis, as modified, fails to disclose that the pin members are cylindrical as required by claims 16 and 17.
Nakasuka teaches arms 3 having cylindrical pins 14 at their respective distal ends (see Fig. 2b and 2c). In regards to the pin shape, Georgakis, as modified, differs from the claimed invention due to teaching arms having rectangular cross-sectioned pins (see W-L at Fig. 2A) rather than cylindrical pins as required by claims 16 and 17. Nakasuka, however, teaches arms having cylindrical pins (see Fig. 2b). It would have been obvious to one of ordinary skill in the art to provide the pins of Georgakis, as modified, with a cylindrical shape as taught by Nakasuka in order to enhance the pivoting action of the pivoting head. Since the pins define structures about which the head of the razor pivots, a cylindrical shape is preferable over a rectangular cross-sectioned shape to enhance the pivoting action – due to a lack of sharp edges, the head will pivot more smoothly on cylindrical pins compared to rectangular pins. Moreover, it would have been an obvious matter of design choice to make the shape of the pins of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as  In re Dailey et al., 149 USPQ 47. Indeed, Georgakis explicitly teaches that other pivoting means can be provided (see Georgakis at paragraph 59), which is evidence that the results of providing cylindrical pins for pivoting of the pivoting head instead of rectangular pins for pivoting of the pivoting head is within the level of one of ordinary skill in the art, and no unexpected result occurs since the same pivoting action is retained. 
Alternatively to the ‘welded’ discussion above, to the extent that Georgakis, as modified, fails to disclose the pin members welded at or to the distal ends of the arms, it would have been obvious to one of ordinary skill in the art to join the pin members of Georgakis, as modified, at the distal ends of the arms via a welding process since welding is an old and well known process of connecting two metal components to one another. Georgakis, as modified, already teaches metal arms including pin members at their distal ends, and thus one of ordinary skill in the art is free to select from any of various well known manufacturing methods including welding in order to achieve this structure.
Response to Arguments
Applicant's arguments filed 22 March 2022 have been fully considered but they are not persuasive. Initially, in regards to the rejections of claim 1 and 7 under 35 USC 103, the Applicant asserts at beginning at page 14 of the Remarks that the W-L reference fails to disclose protuberances that are fixed with respect to the main body. In making this rejection, the Applicant considers only elements 70 and 80 of W-L as potential main bodies.
This argument is not persuasive because W-L discloses a main body “90”, where protuberances “93” are fixed to the main body. This interpretation is relied upon above in the various rejections. As noted above, the broadest reasonable interpretation of ‘main’ includes chief in importance, so that ‘main’ is not limited to a largest sized body. The body “90” of W-L is a main body because the body “90” has the important functions of supporting the arms and permitting movement of the arms to allow for swiveling of the pivoting head attached to the arms. The other bodies “70” and “80” are merely largest sized body, the examiner suggests the Applicant expressly require that the main body is the largest sized body of the handle (noting here that the examiner is not suggesting any particular claim language, but rather is intending to make a conceptual suggestion). In summary, the Applicant’s argument is not persuasive because it does not address the rejection at hand, where body “90” of W-L is properly considered as a ‘main body’.
The Applicant’s argument regarding the rejection of claim 13 at page 16 of the Remarks relies on the same argument addressed above. This argument is not persuasive for the same reasons as discussed in the preceding paragraph.
Applicant’s arguments against the rejections of claims 23 and 25 are not persuasive. These arguments fail to include any explanation for why Georgakis fails to disclose the features at issue. As a result, the Applicant’s arguments amount to a mere allegation of patentability. Indeed, as explained above, when a ‘face’ is interpreted as including multiple, differently angled or different curved surfaces, which interpretation appears necessary in view of the present specification, Georgakis does indeed disclose each feature of claims 23 and 25. Therefore, the Applicant’s argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724